
	
		II
		112th CONGRESS
		1st Session
		S. 1477
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2011
			Mr. Roberts (for himself
			 and Mr. Moran) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the Administrator of the Federal Aviation
		  Administration to prevent the dissemination to the public of certain
		  information with respect to noncommercial flights of private aircraft owners
		  and operators.
	
	
		1.Short
			 titleThis Act may be cited as
			 the BARR Preservation Act of
			 2011.
		2.Prohibition on
			 dissemination of certain private aircraft registration numbers to the
			 public
			(a)FindingsCongress
			 finds the following:
				(1)The Federal
			 Government's dissemination to the public of information relating to a
			 noncommercial flight carried out by a private owner or operator of an aircraft,
			 whether during or following the flight, does not serve a public policy
			 objective.
				(2)Upon the request
			 of a private owner or operator of an aircraft, the Federal Government should
			 not disseminate to the public information relating to noncommercial flights
			 carried out by that owner or operator, as the information should be private and
			 confidential.
				(b)Prohibition
				(1)In
			 generalUpon the request of a private owner or operator of an
			 aircraft, the Administrator of the Federal Aviation Administration shall
			 require that, with respect to the noncommercial flights of that owner or
			 operator, the display of that owner or operator's aircraft registration number
			 is blocked in aircraft situational display data available to the public.
				(2)Availability of
			 information to government agenciesParagraph (1) does not affect
			 the authority of the Administrator to make aircraft registration numbers
			 available to Federal, State, or local government agencies.
				
